PER CURIAM.

WRIT GRANTED AND MADE PEREMPTORY:

Writings that reflect the mental impressions, conclusions, opinions, or theories of an expert are prohibited from production by La.Code Civ.P. art. 1424. To the extent that the scheduling order issued by the trial court herein orders production of any such writing, the order is hereby amended to exclude the exchange by the parties of any such writings. State, Dept. of Transp. & Develop. v. Stumpf, 458 So.2d 448 (La.1984); and State Through Department of Highways v. Mims, 311 So.2d 914 (La.App. 3 Cir.1975).